Ning DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-2, and 5-12 are pending in the application. 
Response to Arguments
§101 rejection of claims 1-2 and 10-12
Applicant’s arguments, see pg. 6 of Remarks, filed 9/26/2022, with respect to the §101 rejection of newly amended claims 1-2 and 10-12 have been fully considered and are persuasive.  The rejection of claims 1-2 and 10-12 under §101 has been withdrawn. 
§102 (a)(1) rejection of claims 1-2 and 11
Applicant’s arguments, see pp. 8-10 filed 9/26/2022, with respect to the rejection(s) of newly amended claim(s) 1-2 and 11 under §102 (a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under §103 is made in view of Mielenz in light of Aurand, in light of Collins US 2016/017009.
 §103 rejection of claims 5-10 and 12
Claims 5-10 and 12 have been reexamined in light of Applicant’s amendments.  Applicant’s arguments, see pp. 10-12 filed 9/26/2022, with respect to the rejection(s) of newly amended claim(s) 5-10 and 12 under §103 have been fully considered but are not persuasive. Applicant claims that examiner has argued using conclusory statements and statements which should have been incorporated using Official Notice, but has not identified any statements which fall in either of the two categories.  Since the examiner has already made a prima facie argument, the burden has now shifted to the applicant to identify precisely the points at which the examiner’s argument fails.  A general purpose argument is insufficient. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the rationales for combining are as follows:
Claim 1: [Mielenz + Aurand + Collins]: both Mielenz and Aurand cover the same sort of problem and technology; namely shifting to using different sensors or algorithms when the environment outside the vehicle changes and the best sensor/algorithm for obtaining data changes.  Therefore it is obvious to put the techniques used in each together and get the benefits from both.  Neither Mielenz (WO) nor Aurand (DE) are US applications and their explanations of their solutions occur at a high level, assuming a certain level of knowledge on the part of an ordinary practitioner in the art.  Collins, which is a US application, provides greater specific explanations of claim elements and therefore has been added.
Claim 7: adding NPL-Liu-Zechen and NPL-McKeeth.  NPL-McKeeth has been added to prove that it is known in the art that data buffering can be used to handle data streams from sensors. NPL-Liu-Zechen is a YouTube video showing an example of a case where algorithms are run in parallel (one for each object that has been identified as a vehicle in the automobile vision, which is interpreting the environment outside the vehicle) and where the results of the algorithms switch over according to the changes in the environment (as other cars get nearer or pass out of view).  This interpretation is well within the Broadest Reasonable Interpretation of claim 7.  If the applicant wishes for such algorithms to be looking at changes in the environment occurring due to changes in the weather, then claims need to be further narrowed.
Claim 9: adding NPL-Wang. In claim 7, algorithms are different but working on the same data. This could hold for any situation where identification is carried out by feeding the data to two different algorithms in parallel and the one with the "best" result takes over as having "identified" the data better.  A.K. A Parallel Genetic Algorithms.  NPL-Wang, which explains such, was therefore attached since the examiner could not specifically prove that NPL-Liu-Zechen was using the same data for different algorithms (the video looks like the same optical data is used to produce the different bounding boxes, but no statements were made.) 
Claim 11: [Mielenz + Aurand + Collins]: The same argument holds as for claim 1. 
Claim 12: [Mielenz + Aurand + Collins]: The same argument holds as for claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/174228 A1 (Mielenz) in light of DE102018002514A1 (Aurand et al., hence Aurand, and in light of US 2016/0170089 (Collins).
As for claim 1, Mielenz teaches a method for determining an evaluation algorithm from a plurality of available evaluation algorithms for processing of sensor data of a vehicle sensor of an autonomous vehicle, the method comprising:  (It is assumed that "autonomous vehicle" includes semi-autonomous vehicles, since totally autonomous vehicles are not in existence yet, as is mentioned in the Background of specification.  Mielenz is at least partly automated and the problem that it attempts to solve could be carried over to a totally automated system. Mielenz: "...a method for determining a pose of a vehicle...at least one detection algorithm for processing the landmark data of certain landmark types (10, 11) is selected and used as a function of environmental influences." (abstract))
reading in an environment signal which represents a current environment parameter: (i) acquired by a sensor unit using at least the vehicle sensory and/or (ii) received via a communications interface; ("The environmental influences are detected by means of environmental sensors of the vehicle and are sent to the vehicle control system transmitted." Pg. 3. The environmental influences are used to determine whether a particular landmark type is detectable or not (pg. 3). Based on what landmark types are detectable, different detection algorithms are used: "The invention includes the technical teaching that, depending on environmental influences, at least one detection algorithm for processing the landmark data of certain landmark types is selected and used." (pg. 3))
and selecting the evaluation algorithm, in which at least one environment parameter allocated to the selected evaluation algorithm corresponds to the current environment parameter, from the plurality of available evaluation algorithms for evaluating the sensor data of the vehicle using the current environment parameter; (In Mielenz the detection algorithm is picked based on the sensor, which in turn is picked based on its suitability to measure under the surrounding environmental conditions : “The environmental influences are formed, for example, by the weather, the traffic, the visibility, the light conditions and / or wetness, as well as road markings, traffic jams, heavy oncoming traffic, which can cover landmark types, preceding vehicles and the like.” (page 3))
wherein the vehicle sensor is part of a sensor unit that having a multiplicity of sensors, (Mielenz mentions laser, radar, infrared, capacitive, LIDAR and/or video capture (page 2.))
wherein the vehicle has a memory device to store the plurality of evaluation algorithms, (The storage of algorithms on a memory chip is known in the art and would be obvious to one of ordinary skill in the art at the effective date of the application)
wherein each of the plurality of evaluation algorithms corresponds to a specific environment parameter, so that the one of the plurality of evaluation algorithms is selected when it corresponds to the specific environment parameter. (Mielenz has the algorithms differ according to which detector is used to detect the different types of landmarks, which also depend on environmental conditions. But it looks like the system switches which detector is active, as opposed to switching the active algorithm.) Here the “environment parameter” could be whatever is used to determine which sensor is to be used.
Mielenz does not specifically state wherein in the step of selecting, a second evaluation algorithm for the evaluation of the sensor data of the vehicle sensor is selected from the plurality of available evaluation algorithms: (i) using the environment signal and/or (ii) using an evaluation result that represents a result of an application of the selected evaluation algorithm to the sensor data, (Mielenz only mentions that the method switches between different detection algorithms. (Claim 7.) As the car progresses on its journey, any environment changes can result in different landmark types being used, which results in different algorithms being used. (page 2)) However, Aurand teaches  wherein in the step of selecting, a second evaluation algorithm for the evaluation of the sensor data of the vehicle sensor is selected from the plurality of available evaluation algorithms: (i) using the environment signal and/or (ii) using an evaluation result that represents a result of an application of the selected evaluation algorithm to the sensor data, (Aurand teaches a case where the system has two different algorithms, for lane detection in wet roads and lane detection in dry roads. (abstract, [0003]).The shift-over from using the wet road algorithm to a dry road algorithm is delayed, depending on what the (wet) algorithm is showing in image processing. [0007] and: “By using the method, the changeover to the dry algorithm takes place with a delay, depending on the criteria mentioned, in order to take into account prevailing environmental influences, in particular moisture on the roadway, in image processing with regard to the detection of the lane marking."[0008] Hence the time at which to shift over to the dry roadway algorithm depends on the result of the wet roadway algorithm, thus satisfying the claim.)
It would have been obvious to one of ordinary skill in the art at the effective date of the application to have included the lane visualization system of Aurand including both wet and dry pavement algorithms in the landmark perception system of Mielenz.  Mielenz mentions lane markings as one of the landmarks detected by detectors and processed with associated detector algorithms (pg. 2) but does not include wet road lane markings (pg. 2). The motivation for including Aurand is to include a more detailed explanation and a system which has both wet and dry pavement lane detection algorithms.
Mielenz does not specifically state wherein a switchover of different ones of the evaluation algorithms occurs based on changed weather conditions and/or other changed conditions.  However, Aurand teaches wherein a switchover of different ones of the evaluation algorithms occurs based on changed weather conditions and/or other changed conditions. ("If windshield wiper 4 is activated, the dry algorithm is switched to the wet algorithm for a wet road."[0018])
It would have been obvious to one of ordinary skill in the art at the effective date of the application to have included the lane visualization system of Aurand including both wet and dry pavement algorithms in the landmark perception system of Mielenz.  Mielenz mentions lane markings as one of the landmarks detected by detectors and processed with associated detector algorithms (pg. 2) but does not include wet road lane markings (pg. 2). The motivation for including Aurand is to include a more detailed explanation and a system which has both wet and dry pavement lane detection algorithms.
Neither Mielenz nor Aurand teach wherein the vehicle has a communications interface to communicate wirelessly with an external device, an internet database or Cloud, and/or a further vehicle.  However, Collins teaches wherein the vehicle has a communications interface to communicate wirelessly with an external device, an internet database or Cloud, and/or a further vehicle. (Fig. 2 shows a haulage vehicle 102b with sensors on it in wireless communication 220 with a local control center 160, but the invention is not limited to haulage vehicles [0038].)
It would have been obvious to one of ordinary skill in the art at the effective date of the application to have modified the system of Mielenz, as modified by Aurand, to include the communications capabilities of Collins. The motivation would be to improve the communications of the system of Mielenz as described so far. 
As for claim 2, Mielenz, as modified, also teaches wherein in the step of reading in, the environment signal representing the current environment parameter is read in, the current environment parameter representing a driving parameter, and/or a weather parameter, and/or a traffic parameter, and/or a sensor-specific environment parameter. (Mielenz: "The environmental influences are formed, for example, by the weather, the traffic, the visibility, the light conditions and / or wetness, as well as road markings, traffic jams, heavy oncoming traffic, which can cover landmark types, preceding vehicles and the like."(pg. 3).)
As for claim 5, Mielenz, as modified, also teaches wherein in the step of selecting, the second evaluation algorithm is selected using other environment parameters of the environment signal than the current environment parameter of the environment signal used for the selection of the evaluation algorithm. (Aurand: "According to the invention, there is a delay in switching from the wet algorithm to the dry algorithm depending on the duration and intensity of rain, humidity, information from a navigation system, a determined position of the vehicle, wind and weather conditions and/or a date and time."[0007]  The selection of the dry algorithm in this case can depend on an environmental parameter (information from a navigation system, determined position of vehicle, wind, date and time) which is different from the current environment parameter (humidity, whether the wipers are turned on)).
As for claim 6, Mielenz, as modified, also teaches applying the evaluation algorithm and the second evaluation algorithm, the evaluation algorithm and the second evaluation algorithm being at least partly carried out simultaneously and/or sequentially. (In Aurand, the dry road algorithm and the wet road algorithm are carried out sequentially, with the switchover occurring when the wipers are activated [0007])
As for claim 10, Mielenz does not mention wherein: (i) in the step of reading in, at least one of the evaluation algorithms is read in from a vehicle-external device, and/or a Cloud, and/or a further vehicle via the communications interface, and/or (ii) in the step of selecting, the selected evaluation algorithm is made available, via the communications interface, by the vehicle- external device, and/or the Cloud, and/or the further vehicle via the communications interface.  However, downloading algorithms from the cloud to a computer is known in the art and would have been obvious to one of ordinary skill in the art at the time of the application.  The motivation would have been to gain access to a larger library of possible algorithms (and potentially data) than can be stored on board the vehicle. 
As for claim 11, Mielenz teaches a control apparatus, comprising: (vehicle control system 100)  
a control unit to determine an evaluation algorithm from a plurality of available evaluation algorithms ("The invention includes the technical teaching that, depending on environmental influences, at least one detection algorithm for processing the landmark data of certain landmark types is selected and used." (pg. 3)) for processing of sensor data of a vehicle sensor of a vehicle, ("The environmental influences are detected by means of environmental sensors of the vehicle and are sent to the vehicle control system transmitted." pg. 3. ) by performing the following:
reading in an environment signal which represents a current environment parameter: (i) acquired by a sensor unit using at least the vehicle sensory and/or (ii) received via a communications interface; (The environmental influences are used to determine whether a particular landmark type is detectable or not (pg. 3). Based on what landmark types are detectable under the environmental conditions, different sensors and different detection algorithms are selected and used: "The invention includes the technical teaching that, depending on environmental influences, at least one detection algorithm for processing the landmark data of certain landmark types is selected and used." (pg. 3))
and selecting the evaluation algorithm from the plurality of available evaluation algorithms for evaluating the sensor data of the vehicle using the current environment parameter, (In Mielenz the detection algorithm is picked based on the sensor, which in turn is picked based on its suitability to measure under the surrounding environmental conditions : “The environmental influences are formed, for example, by the weather, the traffic, the visibility, the light conditions and / or wetness, as well as road markings, traffic jams, heavy oncoming traffic, which can cover landmark types, preceding vehicles and the like.” (page 3))
wherein the vehicle sensor is part of a sensor unit that having a multiplicity of sensors, (Mielenz mentions laser, radar, infrared, capacitive, LIDAR and/or video capture (page 2.))
wherein the vehicle has a memory device to store the plurality of evaluation algorithms, (The storage of algorithms on a memory chip is known in the art and would be obvious to one of ordinary skill in the art at the effective date of the application)
wherein each of the plurality of evaluation algorithms corresponds to a specific environment parameter, so that the one of the plurality of evaluation algorithms is selected when it corresponds to the specific environment parameter, and  (Mielenz has the algorithms differ according to which detector is used to detect the different types of landmarks, which also depend on environmental conditions. But it looks like the system switches which detector is active, as opposed to switching the active algorithm.) Here the “environment parameter” could be whatever is used to determine which sensor is to be used.)
Mielenz does not specifically state wherein in the step of selecting, a second evaluation algorithm for the evaluation of the sensor data of the vehicle sensor is selected from the plurality of available evaluation algorithms: (i) using the environment signal and/or (ii) using an evaluation result that represents a result of an application of the selected evaluation algorithm to the sensor data, (Mielenz only mentions that the method switches between different detection algorithms. (Claim 7.) As the car progresses on its journey, any environment changes can result in different landmark types being used, which results in different algorithms being used. (page 2)) 
However, Aurand teaches wherein in the step of selecting, a second evaluation algorithm for the evaluation of the sensor data of the vehicle sensor is selected from the plurality of available evaluation algorithms: (i) using the environment signal and/or (ii) using an evaluation result that represents a result of an application of the selected evaluation algorithm to the sensor data, (Aurand teaches a case where the system has two different algorithms, for lane detection in wet roads and lane detection in dry roads. (abstract, [0003]).The shift-over from using the wet road algorithm to a dry road algorithm is delayed, depending on what the (wet) algorithm is showing in image processing. [0007] and: “By using the method, the changeover to the dry algorithm takes place with a delay, depending on the criteria mentioned, in order to take into account prevailing environmental influences, in particular moisture on the roadway, in image processing with regard to the detection of the lane marking."[0008] Hence the time at which to shift over to the dry roadway algorithm depends on the result of the wet roadway algorithm, thus satisfying the claim.)
It would have been obvious to one of ordinary skill in the art at the effective date of the application to have included the lane visualization system of Aurand including both wet and dry pavement algorithms in the landmark perception system of Mielenz.  Mielenz mentions lane markings as one of the landmarks detected by detectors and processed with associated detector algorithms (pg. 2) but does not include wet road lane markings (pg. 2). The motivation for including Aurand is to include a more detailed explanation and a system which has both wet and dry pavement lane detection algorithms.
Mielenz does not specifically state wherein a switchover of different ones of the evaluation algorithms occurs based on changed weather conditions and/or other changed conditions.  However, Aurand teaches wherein a switchover of different ones of the evaluation algorithms occurs based on changed weather conditions and/or other changed conditions. ("If windshield wiper 4 is activated, the dry algorithm is switched to the wet algorithm for a wet road."[0018])
It would have been obvious to one of ordinary skill in the art at the effective date of the application to have included the lane visualization system of Aurand including both wet and dry pavement algorithms in the landmark perception system of Mielenz.  Mielenz mentions lane markings as one of the landmarks detected by detectors and processed with associated detector algorithms (pg. 2) but does not include wet road lane markings (pg. 2). The motivation for including Aurand is to include a more detailed explanation and a system which has both wet and dry pavement lane detection algorithms.
Neither Mielenz nor Aurand teach wherein the vehicle has a communications interface to communicate wirelessly with an external device, an internet database or Cloud, and/or a further vehicle.  However, Collins teaches wherein the vehicle has a communications interface to communicate wirelessly with an external device, an internet database or Cloud, and/or a further vehicle. (Fig. 2 shows a haulage vehicle 102b with sensors on it in wireless communication 220 with a local control center 160, but the invention is not limited to haulage vehicles [0038].)
It would have been obvious to one of ordinary skill in the art at the effective date of the application to have modified the system of Mielenz, as modified by Aurand, to include the communications capabilities of Collins. The motivation would be to improve the communications of the system of Mielenz as described so far. 
As for claim 12, Mielenz teaches a non-transitory machine-readable memory medium, on which is stored a computer program, which is executable by a processor, comprising: (Mielenz: required use of computer resource is mentioned on pg. 3.  A computer would contain processors, memory, non-volatile memory storage, software, and other standard elements of a generic computer.)
a program code arrangement having program code for determining an evaluation algorithm from a plurality of available evaluation algorithms for processing of sensor data of a vehicle sensor of a vehicle, (Mielenz mentions actions involving environmental sensors which are to be carried out by a computer system associated with the vehicle: "The environmental influences are detected by means of environmental sensors of the vehicle and are sent to the vehicle control system transmitted." pg. 3. The environmental influences are used to determine whether a particular landmark type is detectable or not (pg. 3). Based on what landmark types are detectable, different detection algorithms are used: "The invention includes the technical teaching that, depending on environmental influences, at least one detection algorithm for processing the landmark data of certain landmark types is selected and used." (pg. 3)) “Computing power of the vehicle control system is kept as small as possible. For example, the switching between the detection algorithms can lead to a favorable influence on the required computer resources and thus to a stable behavior of the overall system.(pg. 3)  It is obvious to one of ordinary skill in the art that such actions necessitate the existence of a software program.)  by performing the following:
reading in an environment signal which represents a current environment parameter: (i) acquired by a sensor unit using at least the vehicle sensor, and/or (ii) received via a communications interface; ("The environmental influences are detected by means of environmental sensors of the vehicle and are sent to the vehicle control system transmitted." Pg. 3. The environmental influences are used to determine whether a particular landmark type is detectable or not (pg. 3). Based on what landmark types are detectable, different detection algorithms are used: "The invention includes the technical teaching that, depending on environmental influences, at least one detection algorithm for processing the landmark data of certain landmark types is selected and used." (pg. 3))
and selecting the evaluation algorithm from the plurality of available evaluation algorithms for evaluating the sensor data of the vehicle using the current environment parameter, (In Mielenz the detection algorithm is picked based on the sensor, which in turn is picked based on its suitability to measure under the surrounding environmental conditions : “The environmental influences are formed, for example, by the weather, the traffic, the visibility, the light conditions and / or wetness, as well as road markings, traffic jams, heavy oncoming traffic, which can cover landmark types, preceding vehicles and the like.” (page 3))
wherein the vehicle sensor is part of a sensor unit that having a multiplicity of sensors, (Mielenz mentions laser, radar, infrared, capacitive, LIDAR and/or video capture (page 2.))
wherein the vehicle has a memory device to store the plurality of evaluation algorithms, (The storage of algorithms on a memory chip is known in the art and would be obvious to one of ordinary skill in the art at the effective date of the application)
wherein each of the plurality of evaluation algorithms corresponds to a specific environment parameter, so that the one of the plurality of evaluation algorithms is selected when it corresponds to the specific environment parameter, ((Mielenz has the algorithms differ according to which detector is used to detect the different types of landmarks, which also depend on environmental conditions. But it looks like the system switches which detector is active, as opposed to switching the active algorithm.) Here the “environment parameter” could be whatever is used to determine which sensor is to be used.) 
Mielenz does not specifically state wherein in the step of selecting, a second evaluation algorithm for the evaluation of the sensor data of the vehicle sensor is selected from the plurality of available evaluation algorithms: (i) using the environment signal and/or (ii) using an evaluation result that represents a result of an application of the selected evaluation algorithm to the sensor data. (Mielenz only mentions that the method switches between different detection algorithms. (Claim 7.) As the car progresses on its journey, any environment changes can result in different landmark types being used, which results in different algorithms being used. (page 2)) 
However, Aurand teaches  wherein in the step of selecting, a second evaluation algorithm for the evaluation of the sensor data of the vehicle sensor is selected from the plurality of available evaluation algorithms: (i) using the environment signal and/or (ii) using an evaluation result that represents a result of an application of the selected evaluation algorithm to the sensor data, (Aurand teaches a case where the system has two different algorithms, for lane detection in wet roads and lane detection in dry roads. (abstract, [0003]).The shift-over from using the wet road algorithm to a dry road algorithm is delayed, depending on what the (wet) algorithm is showing in image processing. [0007] and: “By using the method, the changeover to the dry algorithm takes place with a delay, depending on the criteria mentioned, in order to take into account prevailing environmental influences, in particular moisture on the roadway, in image processing with regard to the detection of the lane marking."[0008] Hence the time at which to shift over to the dry roadway algorithm depends on the result of the wet roadway algorithm, thus satisfying the claim.)
It would have been obvious to one of ordinary skill in the art at the effective date of the application to have included the lane visualization system of Aurand including both wet and dry pavement algorithms in the landmark perception system of Mielenz.  Mielenz mentions lane markings as one of the landmarks detected by detectors and processed with associated detector algorithms (pg. 2) but does not include wet road lane markings (pg. 2). The motivation for including Aurand is to include a more detailed explanation and a system which has both wet and dry pavement lane detection algorithms.
Mielenz does not specifically state wherein a switchover of different ones of the evaluation algorithms occurs based on changed weather conditions and/or other changed conditions.  However, Aurand teaches wherein a switchover of different ones of the evaluation algorithms occurs based on changed weather conditions and/or other changed conditions. ("If windshield wiper 4 is activated, the dry algorithm is switched to the wet algorithm for a wet road."[0018])
It would have been obvious to one of ordinary skill in the art at the effective date of the application to have included the lane visualization system of Aurand including both wet and dry pavement algorithms in the landmark perception system of Mielenz. Mielenz mentions lane markings as one of the landmarks detected by detectors and processed with associated detector algorithms (pg. 2) but does not include wet road lane markings (pg. 2). The motivation for including Aurand is to include a more detailed explanation and a system which has both wet and dry pavement lane detection algorithms.
Neither Mielenz nor Aurand teach wherein the vehicle has a communications interface to communicate wirelessly with an external device, an internet database or Cloud, and/or a further vehicle.  However, Collins teaches wherein the vehicle has a communications interface to communicate wirelessly with an external device, an internet database or Cloud, and/or a further vehicle. (Fig. 2 shows a haulage vehicle 102b with sensors on it in wireless communication 220 with a local control center 160, but the invention is not limited to haulage vehicles [0038].)
It would have been obvious to one of ordinary skill in the art at the effective date of the application to have modified the system of Mielenz, as modified by Aurand, to include the communications capabilities of Collins. The motivation would be to improve the communications system of Mielenz as described so far. 

Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mielenz, as modified by Aurand, as modified by Collins as applied to claim 6 above, and further in view of NPL-Liu-Zechen and in light of NPL-McKeeth.
As for claim 7, neither Mielenz nor Aurand specifically teach wherein in the step of applying, evaluation results of an application of the selected evaluation algorithm to the sensor data and second evaluation results of a second evaluation algorithm applied at least partly simultaneously with the selected evaluation algorithm are buffer-stored, and a switch from an output of the evaluation results to an output of the second evaluation results takes place in response to a switchover signal. However, this sort of overlapping of algorithms is known in the art.  One example of this overlap in results can be found in bounding boxes in vehicle vision, when different types of bounding boxes are used depending on what the machine vision is trying to detect (e.g. dark green boxes for vehicles, light blue and yellow for non-vehicles.  (See NPL-Liu-Zechen (0:01-0:05 sec))  As the initial vehicle moves along, the bounding boxes appear and disappear as the relevant other object comes into field of view/relevant distance and passes outside the field of view/relevant distance. Multiple bounding boxes can be seen at the same time, which indicates overlap in the use of algorithms.  Switchovers in the output occur as new vehicles come into the relevant field of view/distance and others disappear (thus indicating some form of a switchover signal).
NPL-Liu-Zechen does not specifically mention buffering of the data, but this would be obvious to one of ordinary skill in the art when handling large amounts of data. (See NPL-McKeeth). 
It would also have been obvious to one of ordinary skill in the art to combine together the system of NPL-Liu-Zechen together with the system of Mielenz, as modified by Aurand.  The motivation would have been to add the capabilities of this type of machine vision to the guidance system in order to help avoid collisions. 
As for claim 8, Mielenz, as modified, also teaches wherein in the step of applying, an evaluation algorithm is applied, which was selected using the same environment parameters of the environment signal as the second evaluation algorithm. (NPL-Liu-Zechen : Although different algorithms are probably used for different classes of objects (otherwise the bounding box would be the same color), there is a collection of environmental parameters that would be the same; namely whatever environmental parameters are involved in this type of machine vision detecting objects the algorithms will put bounding boxes around. (The weather is the same and the environment around the car is the same at the time at which bounding boxes of different colors are picked, for example.) 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mielenz, as modified by Collins, by Aurand and NOP-Liu-Zechen as applied to claim 7 above, further in view of ”Parallel and Distributed Genetic Algorithms” (NPL-TDS) and “Camera Calibration with Genetic Algorithms” by Y.Zhang et al. (NPL-Zhang), and by “Review on Camera Calibration” (Wang et al., NPL-Wang)
As for claim 9, Mielenz, as modified, does not specifically teach wherein in the step of applying, the selected evaluation algorithm and the second evaluation algorithm are fed the same sensor data. However, this requirement would be satisfied if the selected evaluation algorithm and the second evaluation algorithm were being used as parts of a parallel genetic algorithm setup to optimize the effective algorithm over time.  (As shown in NPL-TDS Image 1, different algorithms are used on the same data, then the best of the algorithms is picked.)  Genetic algorithms in turn are known to be used for performing camera calibration, (see NPL-Zhang), which in turn is a necessary element for computer vision (see Introduction to NPL-Wang). A vehicle with computer vision will most likely have included different evaluation algorithms which have been fed the same sensor data.  Since Mielenz carries out activities that would be considered computer vision (e.g. detecting and identifying traffic signs, pg. 3) either genetic algorithms are already being used or the vision system could be replaced with such, and such a replacement would have been obvious to one of ordinary skill in the art at the time of the application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661